Citation Nr: 0909973	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The Veteran had active service from October 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in which the RO denied, in pertinent part, 
service connection for bilateral hearing loss.  The Veteran 
appealed the rating decision to the Board.

In an October 2005 decision, the Board denied that Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2007, the Court partially vacated and 
remanded the Board's October 2005 decision in light of a 
Joint Motion to Remand (Joint Motion) submitted by the 
parties.  In March and September 2008, the Board remanded 
this case.  


FINDING OF FACT

Bilateral hearing loss is not attributable to service and was 
not first manifest to a compensable degree within one year of 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in December 2003.  Thereafter, a VCAA 
letter was sent In April 2008.  Cumulatively, the VCAA 
notifications fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The Veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in April 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  The Veteran 
is not competent to provide more than simple medical 
observations.  While the Veteran is competent to report that 
he has difficulty hearing, he is not competent to report that 
he has a certain level of hearing impairment as measured in 
Hertz nor is he competent to provide an etiological nexus 
between any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau; see also 
Woehlaert.  Thus, the Veteran's lay assertions are not 
competent or sufficient in this regard.  




Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that the Veteran 
underwent audiological testing on both entrance and 
separation examination.  On the entrance audiological 
evaluation in October 1968, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
25
LEFT
5
10
15
N/A
10

On the separation audiological evaluation in September 1970, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
30
LEFT
10
10
10
10
10

In November 2003, the Veteran submitted a service connection 
claim for bilateral hearing loss.  In conjunction with his 
claim, the Veteran was afforded a VA audiological examination 
in March 2004.  The examiner, Chief of the Audiology and 
Speech Pathology Department at a VA Medical Center (VAMC), 
reviewed the Veteran's claims file and reported that the 
Veteran's audiological evaluations performed upon enlistment 
and separation from service revealed normal hearing 
bilaterally. The examiner also obtained a history from the 
Veteran, in which he reported that he was involved in combat 
and heavy weapons fire in service.

On the audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
70
65
LEFT
15
10
20
15
45

The examiner reported that the Veteran's testing in the right 
ear revealed normal hearing in the low frequencies with a 
mild to severe loss in the high frequencies.  Testing in the 
left ear revealed normal hearing in the low frequencies with 
a moderate loss in the high frequencies.  Utilizing the 
Maryland CNC word list, the Veteran had speech recognition 
scores of 94 percent in the right ear and 98 percent in the 
left ear.  The examiner diagnosed the Veteran as having a 
mild to severe high frequency sensorineural hearing loss with 
subjective tinnitus.  She opined that since the Veteran's 
hearing was within normal limits upon separation from 
service, it was not likely the Veteran's hearing loss was 
precipitated by military noise exposure.

Thereafter, the Veteran and his representative argued that 
the Veteran's hearing examination during service did not 
measure speech recognition and that the Veteran's hearing 
loss claim was made because of the Veteran's difficulty with 
speech recognition.

In March 2008, the Board remanded this case for a new VA 
audiological examination, including an audiogram and Maryland 
CNC speech recognition test.  The Board requested that an 
opinion should be obtained as to whether the Veteran's 
currently diagnosed bilateral hearing loss was at least as 
likely as not etiologically related to the Veteran's  
military service.  The Board requested that the examiner 
discuss pertinent evidence within the claims file affecting 
his or her medical opinion, to include the evidence 
referencing the diagnosis of "high frequency hearing loss" 
in the Veteran's September 1970 service separation 
examination and his report of exposure to heavy weapon fire 
during service.

In April 2008, the requested VA audiological examination was 
conducted.  The examiner noted the Veteran's inservice 
induction and separation evaluations.  The examiner indicated 
that the Veteran's hearing was within normal limits for 
rating purposes on separation.  The examiner further noted 
that the Veteran was exposed to combat noises and heavy 
weapons fire during the military.

The examiner opined that since the Veteran's hearing was 
within normal limits throughout his service career, it was 
not likely that the Veteran's current hearing loss was 
precipitated by military noise exposure.  It was explained 
that exposure to impulse sounds or continuous exposure can 
cause a temporary threshold shift.  This disappears in 16 to 
48 hours after exposure to loud noise.  Impulse sounds may 
also damage the structure of the inner ear resulting in an 
immediate hearing loss.  Continuous exposure to loud noises 
can also damage the structure of the hair cells resulting in 
hearing loss.  If the hearing loss does not recover 
completely from a temporary threshold shift, a permanent 
hearing loss exists.  Since the damage is done when exposed 
to noise, a normal audiogram subsequent to the noise exposure 
would verify the hearing had recovered without permanent 
loss.

In a September 2008 Remand decision, the Board noted that 
while a comprehensive opinion was provided, the audiologist 
made no reference or mention of the diagnosis of high 
frequency hearing loss, AU (bilateral), which was made on the 
separation examination.  In light of the foregoing, the Board 
remanded the case for a medical addendum.  The examiner was 
requested to answer the following:

The examiner should specifically address the separation 
examination finding that the Veteran had high frequency 
hearing loss at separation as well as inservice exposure 
to heavy weapons fire.  The examiner should discuss the 
inservice finding of high frequency hearing loss and the 
inservice noise exposure in light of the inservice 
audiological findings and the current diagnosis of 
bilateral hearing loss.

The examiner should opine as to whether the Veteran's 
currently diagnosed bilateral hearing loss is at least 
as likely as not etiologically related to the Veteran's 
military service.  The Veteran's claims folder must be 
made available to the examiner for review in conjunction 
with the addendum opinion.  The examiner should provide 
a clear rationale and basis for all opinions expressed.

In November 2008, a medical addendum was provided by another 
audiologist.  She stated that the claims file was reviewed 
and discussed pertinent findings, including recent ear 
treatment records.  With regard to the requested inquiry, the 
examiner noted that the Veteran had noise exposure during 
military service from hearing weapon fire.  The service 
treatment records were reviewed.  The entrance examination 
revealed normal hearing from .5-4 KHz, bilaterally.  The 
separation examination revealed a mild hearing loss from 3-6 
KHz in the right ear and normal hearing from .5-6 KHz in the 
left ear.  A November 1, 1968 medical note was also reviewed.  
The findings from the entrance and separation audiograms were 
listed.  The examiner stated that hearing was normal in the 
left ear at separation.  A comparison of the entrance and 
separation examination showed a 5 decibel threshold shift.  
The mild hearing loss present at separation from service in 
the right ear was not considered ratable loss by VA rulings 
and there was no recorded significant threshold shift between 
the entrance and separation examination, in either ear.  She 
opined that it was not as likely as not that the Veteran's 
current hearing loss was due to acoustic trauma during 
military service.  

She indicated that the current federal hearing conservation 
standards of the Occupational Health and Safety 
Administration (OSHA) state that a Standard Threshold Shift 
(STS) has occurred if hearing has shifted an average of 10 dB 
or more that 2, 3, or 4 KHz.  The current federal hearing 
conservation standards of the National Institute of 
Occupational Safety and Health (NIOSH) state that a STS has 
occurred if hearing has shifted an average of 15 dB at any 
frequency from .5-6 KHz.  The examiner indicated that 
exposure to either impulse sounds or continuous exposure can 
cause a temporary threshold shift.  This disappears in 16 to 
48 hours after exposure to loud noise.  Impulse sounds may 
also damage the structure of the inner ear, resulting in an 
immediate hearing loss.  Continuous exposure to loud noise 
can also damage the structure of the hair cells resulting in 
hearing loss.  If the hearing does not recover completely 
from a temporary threshold shift, a permanent hearing loss 
exists.  Since the damage is done when exposed to noise, a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss.  
Additional noise exposure and aging since military service 
are likely contributing factors in the Veteran's hearing 
loss.  

There is no competent medical evidence of any link between 
his current diagnosis of hearing loss and service.  Hearing 
loss as defined by 38 C.F.R. § 3.385 was not shown until over 
30 years after service separation; accordingly, hearing loss 
to a compensable degree was not shown in the initial post-
service year.  The Veteran's hearing ability appeared to 
change during service.  The Court has held that "the 
threshold for normal hearing is from 0 to 20 dB [decibels], 
and higher threshold levels indicate some degree of hearing 
loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a relationship 
between the veteran's service and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d) which provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d).

In this case, there are multiple medical opinions of record, 
but none of those opinions attributes current bilateral 
hearing loss to service.  The last addendum opinion is the 
most comprehensive of record.  As noted, the Board posed 
specific inquires which were answered by the audiologist.  
The audiologist reviewed the claims file, cited to positive 
and negative evidence from service and explained fully her 
opinion.  She cited current medical findings and studies.  
Accordingly to her report, the Veteran's inservice change in 
hearing did not show a STS, according to the standards of 
OSHA or NIOSH.  She opined that current hearing loss was not 
etiologically related to service.  

As noted, the Veteran is not competent to address medical 
matters that are complex in nature or to state the etiology 
of his currently diagnosed bilateral hearing loss.  The 
competent medical evidence shows that current bilateral 
hearing loss is not related to service.  The Board attaches 
the most probative value to the November 2008 medical 
addendum which is supported by the other medical opinions, as 
this opinion is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Accordingly, since the competent evidence, including the most 
probative medical opinion, establishes that the Veteran's 
current bilaterally hearing loss is not attributable to 
service and was not manifest to a compensable degree within 
the initial first post-service year, service connection is 
not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


